 

--------------------------------------------------------------------------------


GUARANTY
 
made by
 
RESOURCE CAPITAL CORP.
 
as guarantor,

 
in favor of

 
NATIXIS REAL ESTATE CAPITAL, INC.
 
Dated as of April __, 2007
 



--------------------------------------------------------------------------------


GUARANTY
 
This GUARANTY (this “Guaranty”), dated as of April __, 2007, made by RESOURCE
CAPITAL CORP., a Maryland corporation, having an address at 712 Fifth Avenue,
10th Floor, New York, New York 10019 (“Guarantor”), in favor of NATIXIS REAL
ESTATE CAPITAL, INC., a New York corporation, having an address at 9 West 57th
Street, 36th Floor, New York, New York 10019 (together with its successors and
assigns, “Buyer”).
 
R E C I T A L S:
 
A. Pursuant to that certain Master Repurchase Agreement, dated as of the date
hereof (as the same may be amended, modified, supplemented or restated from time
to time, the “Repurchase Agreement”), between RCC Real Estate SPE 3, LLC
(“Seller”) and Buyer, Buyer has agreed, to purchase certain Eligible Loans,
Eligible Preferred Equity Assets and Eligible Securities with a simultaneous
agreement from Seller to repurchase such Eligible Assets on a date certain or on
demand in accordance with the Repurchase Agreement (the “Transaction”);
 
B. As a condition to Buyer’s entering into the Repurchase Agreement, Buyer is
requiring that Guarantor execute and deliver to Buyer this Guaranty; and
 
C. Guarantor hereby acknowledges that Guarantor will materially benefit from
Buyer’s agreeing to enter into the Repurchase Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees as follows
 
1.  Definitions. All capitalized terms used and not defined herein shall have
the respective meanings given such terms in the Repurchase Agreement.
 
2.  Guaranty.
 
(a)  Guaranty of Loan Obligations. Guarantor irrevocably and unconditionally
guarantees to Buyer the prompt payment when due, whether on the Repurchase Date,
by acceleration or otherwise, of all obligations and liabilities of Seller for
which Seller is, or shall become, personally liable pursuant to the Repurchase
Agreement and the other Transaction Documents as and to the extent provided in
Section 31 of the Repurchase Agreement (collectively, the “Guaranteed
Obligations”).
 
(b)  All sums payable to Buyer under this Guaranty shall be payable on demand
and without reduction for any offset, claim, counterclaim or defense.
 
(c)  Guarantor hereby agrees to indemnify, defend and save harmless Buyer from
and against any and all actual out-of-pocket costs, losses, liabilities, claims,
causes of action, expenses and damages, including reasonable attorneys’ fees and
disbursements, which Buyer may suffer or which otherwise may arise by reason of
Seller’s failure to pay any of the Guaranteed Obligations when due, irrespective
of whether such costs, losses, liabilities, claims,

--------------------------------------------------------------------------------


causes of action, expenses or damages are incurred by Buyer prior or subsequent
to (i) Buyer’s exercising any right to accelerate the Repurchase Date, (ii) the
commencement or completion of any judicial or non-judicial foreclosure, sale or
other proceeding with respect to the Purchased Assets or (iii) the conveyance of
all or any portion of the Purchased Assets by transfer-in-lieu of foreclosure or
otherwise.
 
(d)  Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the amounts due with respect to
the Transactions under the Repurchase Agreement or other Transaction Documents
(collectively, the “Transaction Obligations”) shall be deemed to have been
applied in reduction of the Guaranteed Obligations until such time as the
Transaction Obligations have been paid in full, or Guarantor shall have made the
full payment required hereunder, it being the intention hereof that the
Guaranteed Obligations shall be the last portion of the Transaction Obligations
to be deemed satisfied.
 
3.  Representations and Warranties. Guarantor hereby represents and warrants to
Buyer as follows (which representations and warranties shall be given as of the
date hereof and shall survive the execution and delivery of this Guaranty):
 
(a)  Organization, Authority and Execution. Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary power and authority to own its properties and to
conduct its business as presently conducted or proposed to be conducted and to
enter into and perform this Guaranty and all other agreements and instruments to
be executed by it in connection herewith. This Guaranty has been duly executed
and delivered by Guarantor.
 
(b)  Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.
 
(c)  No Violation. The execution, delivery and performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of Guarantor pursuant to the terms of
Guarantor’s articles of organization, or any mortgage, indenture, agreement or
instrument to which Guarantor is a party or by which it or any of its properties
is bound. Guarantor is not in default under any other guaranty, if any, which it
has provided to Buyer.
 
(d)  No Litigation. There are no actions, suits or proceedings at law or at
equity, pending or, to Guarantor’s actual knowledge, threatened against or
affecting Guarantor or which involve or might involve the validity or
enforceability of this Guaranty or which might materially adversely affect the
financial condition of Guarantor or the ability of Guarantor to perform any of
its obligations under this Guaranty. Guarantor is not in default beyond any
 

--------------------------------------------------------------------------------


applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty.
 
(e)  Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.
 
(f)  Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Buyer are true and correct in all material
respects and fairly present the financial condition of Guarantor as of the
respective dates thereof, and no materially adverse change has occurred in the
financial conditions reflected therein since the respective dates thereof. None
of the aforesaid financial statements or any certificate or statement furnished
to Buyer by or on behalf of Guarantor in connection with the transactions
contemplated hereby, and none of the representations and warranties in this
Guaranty contains any untrue statement of a material fact. Guarantor is not
insolvent within the meaning of the United States Bankruptcy Code or any other
applicable law, code or regulation and the execution, delivery and performance
of this Guaranty will not render Guarantor insolvent.
 
(g)  Consideration. Guarantor is the owner, directly or indirectly, of all of
the legal and beneficial equity interests in Seller.
 
4.  Financial Statements. Guarantor shall deliver to Buyer, (a) within 120 days
after the end of each fiscal year of Guarantor, a complete copy of Guarantor’s
annual financial statements audited by Grant Thornton LLP, a “big four”
accounting firm or another independent certified public accountant reasonably
acceptable to Buyer, (b) within 60 days after the end of each fiscal quarter of
Guarantor, financial statements (including a balance sheet as of the end of such
fiscal quarter and a statement of income and expense for such fiscal quarter)
certified by the chief financial officer of Guarantor and in form, content,
level of detail and scope reasonably satisfactory to Buyer, and (c) 20 days
after request by Buyer, such other financial information with respect to
Guarantor as Buyer may reasonably request.
 
5.  Unconditional Character of Obligations of Guarantor.
 
(a)  The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of the Repurchase Agreement or any provision thereof, or the
absence of any action to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against Seller, Guarantor or
any other Person or any action to enforce the same, any failure or delay in the
enforcement of the obligations of Seller under the Repurchase Agreement or
Guarantor under this Guaranty, or any setoff, counterclaim, and irrespective of
any other circumstances which might otherwise limit recourse against Guarantor
by Buyer or constitute a legal or equitable discharge or defense of a guarantor
or surety. Buyer may enforce the obligations of Guarantor under this Guaranty by
a proceeding at law, in equity or otherwise,

--------------------------------------------------------------------------------


independent of any loan foreclosure or similar proceeding or any deficiency
action against Seller or any other Person at any time, either before or after an
action with respect to the Purchased Assets or any part thereof, Seller or any
other Person. This Guaranty is a guaranty of payment and performance and not
merely a guaranty of collection. Guarantor waives diligence, notice of
acceptance of this Guaranty, filing of claims with any court, any proceeding to
enforce any provision of the Repurchase Agreement or the other Transaction
Documents, against Guarantor, Seller or any other Person, any right to require a
proceeding first against Seller or any other Person, or to exhaust any security
(including, without limitation, the Purchased Assets) for the performance of the
Guaranteed Obligations or any other obligations of Seller or any other Person,
or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).
 
(b)  The obligations of Guarantor under this Guaranty, and the rights of Buyer
to enforce the same by proceedings, whether by action at law, suit in equity or
otherwise, shall not be in any way affected by any of the following:
 
(i)  any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Seller, the Purchased Assets or any
part thereof, Guarantor or any other Person;
 
(ii)  any failure by Buyer or any other Person, whether or not without fault on
its part, to perform or comply with any of the terms of the Repurchase
Agreement, or any document or instrument relating thereto;
 
(iii)  the sale, transfer or conveyance of any of the Purchased Assets or any
interest therein to any Person, whether now or hereafter having or acquiring an
interest in the Purchased Assets or any interest therein and whether or not
pursuant to any foreclosure, trustee sale or similar proceeding against Seller
or any of the Purchased Assets or any interest therein;
 
(iv)  the conveyance to Buyer, any Affiliate of Buyer or Buyer’s nominee of any
of the Purchased Assets or any interest therein by a transfer-in-lieu of
foreclosure or otherwise;
 
(v)  the release of Seller or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
the Repurchase Agreement or any of the Transaction Documents by operation of law
or otherwise; or
 
(vi)  the release in whole or in part of any Purchased Assets or any collateral
for the Guaranteed Obligations or for the Transaction Obligations or any portion
thereof.
 
(c)  Except as otherwise specifically provided in this Guaranty, Guarantor
hereby expressly and irrevocably waives all defenses (other than payment and
performance) in an action brought by Buyer to enforce this Guaranty based on
claims of waiver,

--------------------------------------------------------------------------------


release, surrender, alteration or compromise and all setoffs, reductions, or
impairments, whether arising hereunder or otherwise.
 
(d)  Buyer may deal with Seller and Affiliates of Seller in the same manner and
as freely as if this Guaranty did not exist and shall be entitled, among other
things, to grant Seller or any other Person such extension or extensions of time
to perform any act or acts as may be deemed advisable by Buyer, at any time and
from time to time, without terminating, affecting or impairing the validity of
this Guaranty or the obligations of Guarantor hereunder.
 
(e)  No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act
or other action with respect to, any liability or obligation under or with
respect to, or of any of the terms, covenants or conditions of the Repurchase
Agreement or any of the Transaction Documents shall in any way alter, impair or
affect any of the obligations of Guarantor hereunder, and Guarantor agrees that
if the Repurchase Agreement or any of the Transaction Documents is modified with
Buyer’s consent, the Guaranteed Obligations shall automatically be deemed
modified to include such modifications.
 
(f)  Buyer may proceed to protect and enforce any or all of its rights under
this Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Buyer shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.
 
(g)  No waiver shall be deemed to have been made by Buyer of any rights
hereunder unless the same shall be in writing and signed by Buyer, and any such
waiver shall be a waiver only with respect to the specific matter involved and
shall in no way impair the rights of Buyer or the obligations of Guarantor to
Buyer in any other respect or at any other time.
 
(h)  At the option of Buyer, Guarantor may be joined in any action or proceeding
commenced by Buyer against Seller in connection with the Repurchase Agreement or
any of the Transaction Documents and recovery may be had against Guarantor in
such action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Buyer first assert, prosecute or exhaust any remedy or claim
against Seller or any other Person, or any security for the obligations of
Seller or any other Person.
 
(i)  Guarantor agrees that this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment is made by Seller
or Guarantor to Buyer and such payment is rescinded or must otherwise be
returned by Buyer (as determined by Buyer in its sole and absolute discretion)
upon insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Seller or Guarantor, all as though
such payment had not been made.

--------------------------------------------------------------------------------


(j)  In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in
the event that for any reason whatsoever Seller or any subsequent owner of the
Purchased Assets or any part thereof is now, or shall hereafter become, indebted
to Guarantor, Guarantor agrees that (i) the amount of such sums and of such
indebtedness and all interest thereon shall at all times be subordinate as to
lien, the time of payment and in all other respects to the Transaction
Obligations, and (ii) Guarantor shall not be entitled to enforce or receive
payment thereof until the Transaction Obligations have been paid in full.
Nothing herein contained is intended or shall be construed to give Guarantor any
right of subrogation in or under the Transaction Documents or any right to
participate in any way therein, or in the right, title or interest of Buyer in
or to any Purchased Assets, notwithstanding any payments made by Guarantor under
this Guaranty, until the actual and irrevocable receipt by Buyer of payment in
full of the Transaction Obligations. If any amount shall be paid to Guarantor on
account of such subrogation rights at any time when any such sums due and owing
to Buyer shall not have been fully paid, such amount shall be paid by Guarantor
to Buyer for credit and application against such sums due and owing to Buyer.
 
(k)  Guarantor’s obligations hereunder shall survive the exercise by Buyer of
any of all of its remedies pursuant to the Repurchase Agreement or any of the
Transaction Documents.
 
6.  Covenants.
 
(a)  As used in this Section 6, the following terms shall have the respective
meanings set forth below:
 
(i)  “Consolidated Subsidiaries” shall mean each Subsidiary of Guarantor, the
financial statements of which shall be (or should have been) consolidated with
the financial statements of Guarantor in accordance with GAAP.
 
(ii)  “GAAP” shall mean generally accepted accounting principles, consistently
applied.
 
(iii)  “Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor (including undrawn capital commitments) as of such date less (y)
Guarantor’s total liabilities as of such date, determined in accordance with
GAAP.
 
(iv)  “Subsidiary” shall mean any Affiliate of Guarantor that is controlled by
Guarantor.
 
(v)  “Liquid Assets” shall mean the sum of (w) assets in the form of cash, cash
equivalents, obligations of (or fully guaranteed as to principal and interest
by) the United States or any agency or instrumentality thereof (provided the
full faith and credit of the United States supports such obligation or
guarantee), certificates of deposit issued by a commercial bank having net
assets of not less than $500 million, securities listed and traded on a
recognized stock exchange or traded over the counter and listed in the National
Association of Securities Dealers Automatic Quotations, or liquid debt
instruments that have a readily ascertainable value and are regularly traded in
a recognized financial market, (x) undrawn capital commitments, (y) borrowing

--------------------------------------------------------------------------------


 
       availability under short-term repurchase facilities with institutional
lenders which are not Affiliates of Guarantor and (z) the amount of interest and
principal owing to Seller
              (as shown on Seller’s most recent balance sheet delivered pursuant
to Section 12(k) of the Repurchase Agreement), with respect to each Purchased
Asset of Seller and due
              and payable within 30 days of the balance sheet date, provided
that same is not past due or delinquent.
 
(vi)  “Total Leverage Ratio” shall mean for any Person as of any date, the ratio
of (a) the aggregate Indebtedness to (b) the total assets of such Person as of
such date.
 
(b)  Until all of the Guaranteed Obligations have been paid in full, Guarantor
(i) shall maintain (A) a Net Worth in excess of $250,000,000, (B) Liquid Assets
having a market value of at least $10,000,000, and (C) a Total Leverage Ratio
not to exceed 90%, (ii) shall not sell, pledge, mortgage or otherwise transfer
any of its assets, or any interest therein, on terms materially less favorable
than would be obtained in an arms-length transaction and (iii) shall deliver to
Buyer, concurrently with the delivery of each quarterly or annual financial
statement required to be delivered by Guarantor hereunder, a certificate of the
chief financial officer of Guarantor setting forth in reasonable detail
Guarantor’s Net Worth, Liquid Assets and Total Leverage Ratio, based on such
financial statement.
 
(c)  Guarantor shall not, at any time while a default in the payment of the
Guaranteed Obligations has occurred and is continuing, either (i) enter into or
effectuate any transaction with any Affiliate which would reduce the Net Worth
of Guarantor, including the payment of any dividend or distribution to a
shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock in Guarantor or (ii) sell, pledge, mortgage or
otherwise transfer to any Person any of Guarantor’s assets, or any interest
therein.
 
7.  Entire Agreement/Amendments. This instrument represents the entire agreement
between the parties with respect to the subject matter hereof. The terms of this
Guaranty shall not be waived, altered, modified, amended, supplemented or
terminated in any manner whatsoever except by written instrument signed by Buyer
and Guarantor.
 
8.  Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may
not be assigned or delegated by Guarantor and shall inure to the benefit of
Buyer and its successors and assigns.
 
9.  Applicable Law and Consent to Jurisdiction. This Guaranty shall be governed
by, and construed in accordance with, the substantive laws of the State of New
York. Guarantor irrevocably (a) agrees that any suit, action or other legal
proceeding arising out of or relating to this Guaranty may be brought in a court
of record in the City and County of New York or in the Courts of the United
States of America located in the Southern District of New York, (b) consents to
the jurisdiction of each such court in any such suit, action or proceeding and
(c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. Guarantor
irrevocably consents to the service of any and all

--------------------------------------------------------------------------------


process in any such suit, action or proceeding by service of copies of such
process to Guarantor at its address provided in Section 14 hereof. Nothing in
this Section 9, however, shall affect the right of Buyer to serve legal process
in any other manner permitted by law or affect the right of Buyer to bring any
suit, action or proceeding against Guarantor or its property in the courts of
any other jurisdictions.
 
10.  Section Headings. The headings of the sections and paragraphs of this
Guaranty have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof.
 
11.  Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Guarantor hereby waives any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
12.  WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY WAIVES THE RIGHT OF TRIAL BY JURY
IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN CONNECTION
THEREWITH.
 
13.  Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter
arising under any other Guaranties, pursuant to which Guarantor has guaranteed
payment and performance of certain other obligations of Seller described
therein.
 
14.  Notices. All notices, demands, requests, consents, approvals or other
communications (collectively called “Notices”) required or permitted to be given
hereunder to Buyer or Guarantor or which are given to Buyer or Guarantor with
respect to this Guaranty shall be in writing and shall be sent by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as set forth below, or personally delivered with receipt acknowledged
to such address, or in either case, to such other address(es) as the party in
question shall have specified most recently by like Notice.
 
If to Buyer, to:
 
NATIXIS REAL ESTATE CAPITAL, INC.
9 West 57th Street, 36th Floor
New York, New York 10019
Attention: Real Estate Administration (Gary DiGiuseppe)
 
with a copy to:
 
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Robert L. Boyd, Esq.

--------------------------------------------------------------------------------


If to Guarantor, to:
 
RESOURCE CAPITAL CORP.
712 Fifth Avenue
10th Floor
New York, New York 10019
Attention: John Boyt
 
with a copy to:
 
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attention: Robert J. Grados, Esq.
 
Notices which are given in the manner aforesaid shall be deemed to have been
given or served for all purposes hereunder (i) on the date on which such notice
shall have been personally delivered as aforesaid, (ii) on the date of delivery
by mail as evidenced by the return receipt therefor, or (iii) on the date of
failure to deliver by reason of refusal to accept delivery or changed address of
which no Notice was given.
 
15.  Guarantor’s Receipt of Transaction Documents. Guarantor by its execution
hereof acknowledges receipt of true copies of the Repurchase Agreement and all
of the other Transaction Documents, the terms and conditions of which are hereby
incorporated herein by reference.
 
16.  Interest; Expenses.
 
(a)  If Guarantor fails to pay all or any sums due hereunder upon demand by
Buyer, the amount of such sums payable by Guarantor to Buyer shall bear interest
from the date of demand until paid at the Pricing Rate in effect from time to
time plus five percent (5%).
 
(b)  Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Buyer in
enforcing the covenants, agreements, obligations and liabilities of Guarantor
under this Guaranty.
 
17.  Joint and Several Obligations. If Guarantor consists of more than one
Person, each such Person shall have joint and several liability for the
obligations of Guarantor hereunder.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

        RESOURCE CAPITAL CORP.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:    Title:   

 
 

--------------------------------------------------------------------------------


 